ITEMID: 001-120501
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: EFTHYMIOU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ineta Ziemele;Ledi Bianku;Päivi Hirvelä;Paul Mahoney;Vincent A. De Gaetano
TEXT: A list of the applicants and their representatives is set out in the appendix.
The facts of the cases, as submitted by the parties, may be summarised as follows.
The applicants are relatives of Greek-Cypriot men, reservists or serving in the army, who went missing in July-August 1974 following the invasion of northern Cyprus by Turkish armed forces. These men were listed as missing persons, the information being given to the Red Cross and the United Nations.
The remains of the missing men have been found during exhumations carried out by the United Nations Committee for Missing Persons (“CMP”) and identified from 2010 onwards after DNA and other analyses.
According to the information submitted by the Government, in November 2010, a special unit in the police had been established, under instructions by the Attorney-General of the “TRNC” (the “Turkish Republic of Northern Cyprus”) to initiate investigations into the deaths of the persons whose remains were found. This unit currently consists of 15 persons, including four interpreters and received technical assistance from experts. Files were opened and investigations commenced in a number of cases (including those considered in the Charalambous and others v. Turkey (dec.), no. 46744/07, 3 April 2012).
On 10 January 2012, police headquarters gave instructions to local police stations to send information about the missing persons identified in their districts and how they met their deaths. On 15 August 2012, the special unit contacted the CMP to request files of all the missing persons who had been identified, as well as maps and photographs.
In the present cases, the police attempted to contact the applicants and invited those whom they located to attend to give their statements. The applicants’ legal representatives were informed of these contacts. Some legal representatives refused to accept the competence of the “TRNC” police to investigate and declined co-operation. A number of applicants attended the police station but were only prepared to submit a pre-prepared brief statement or copy of their application form. An announcement with contact details was prepared with a view to inviting members of the public to come forward with information about the deceased but was still awaiting publication in the Greek Cypriot press. The investigations were ongoing.
The applicants variously submitted that they had co-operated with the police, attending to give statements and offering information or that the summons to attend the police station had served no point in light of the statements submitted to the Court and thus disclosed unjustifiable harassment. Some applicants had declined to sign new statements when the police refused to allow them to keep copies. The applicants and their representatives doubted the efficiency or good faith of the “TRNC” police, or the genuineness of their investigative efforts.
